Citation Nr: 1537220	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  08-08 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a skin condition of the neck and legs, claimed as secondary to herbicide exposure.  

2.  Entitlement to service connection for skin cancer.  

3.  Entitlement to increased initial disability ratings for peripheral neuropathy of the right upper extremity, evaluated as 20 percent prior to May 29, 2012, and 30 percent disabling thereafter.

4.  Entitlement to increased initial disability ratings for peripheral neuropathy of the right lower extremity, evaluated as 10 percent prior to May 29, 2012, and 20 percent disabling thereafter.
 
5.  Entitlement to increased initial disability ratings for peripheral neuropathy of the left lower extremity, evaluated as 10 percent prior to May 29, 2012, and 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to July 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2007, June 2010, April 2013, and July 2014, by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The June 2010 rating decision assigned three initial 10 percent evaluations for peripheral neuropathy of the right upper extremity and the right and left lower extremities effective from November 16, 2009 (date of claim). Thereafter, in August 2012, the RO assigned three 20 percent evaluations for these disorders effective from May 29, 2012 (date of VA examination). 

In February 2013, the Board assigned an initial 20 disability rating prior to May 29, 2012, and 30 percent disability rating thereafter for peripheral neuropathy of the right upper extremity, and denied the other claims as to the peripheral neuropathy of the right and left lower extremities.  The Board also remanded the issue of entitlement to service connection for a skin condition and entitlement to a higher evaluation for peripheral neuropathy of the left upper extremity, for additional development and readjudication.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In October 2013, the Court granted a joint motion for remand that vacated and remanded the February 2013 Board decision to the extent that the Board denied the claims for a rating in excess of 20 percent prior to May 29, 2012, and 30 percent thereafter for peripheral neuropathy of the right upper extremity, and denied ratings in excess of 10 percent prior to May 29, 2012, and 20 percent thereafter for peripheral neuropathy of the right and left lower extremities.  The portion of the Board's decision that remanded the issues of entitlement to service connection for a skin condition and entitlement to a higher evaluation for peripheral neuropathy of the left upper extremity was not disturbed.

 In April 2014, the Board remanded the issues of higher evaluations for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity to the agency of original jurisdiction (AOJ) for further evidentiary development and adjudicative action.  In the remand, the Board also noted that the AOJ had not completed development on the remanded issue of service connection for a skin condition and that it was not yet ready for appellate review.  As will be discussed in the remand portion of this decision, it is unclear whether the development directed by the Board has been completed, and another remand is therefore compelled.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

In May 2015, the Board, in pertinent part, dismissed the issue of initial increased ratings for peripheral neuropathy of the left upper extremity as that appeal had been withdrawn, and remanded the five issues shown on the title page herein.

As noted in the Board's April 2014 and May 2015 remands, the issue of whether new and material evidence has been submitted to reopen a claim of service connection for ischemic heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

Though previously remanded, it is unclear that the development directed by the Board's prior remands has been completed.  The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

As already noted when discussing the procedural history of this case, in February 2013, April 2014, and May 2015 the Board remanded the issues on appeal for additional development.  It does not appear that any of the directed development was undertaken by the AOJ.  Therefore, the Board will remand these issues once again to ensure that, to the extent that it is not yet completed, the directed development is accomplished.  Stegall 11 Vet. App. at 268.  

As noted in the May 2015 remand, the Veteran expressed his disagreement with a July 2014 denial of service connection for skin cancer.  The AOJ was directed to issue a statement of the case (SOC) that addressed this issue, as the appellate process has commenced and the Veteran is entitled to an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Therefore, this issue is again remanded to the AOJ for issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his peripheral neuropathy of the right upper extremity and the right and left lower extremities and obtain any identified evidence.  Regardless of the claimant's response, obtain any additional records from the Kansas City VA Medical Center from April 2013 to the present.  

2.  Following completion of the above, the AOJ should schedule the Veteran for a VA examination by a dermatologist to ascertain whether any currently found skin disorder is related to service or any event of service to include exposure to chemical herbicide agents in service.  This disability may have active and inactive stages; thus, it is essential to attempt to schedule the Veteran for an examination of his skin during an active stage.  See Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994).

The dermatologist should review the claims files along with any pertinent medical records located in the Veteran's Virtual VA file.  The dermatologist should render an opinion on the following:

(a) Does the Veteran currently have any skin condition and, if so, please identify the diagnoses and body areas affected.

(b) If yes, as to each skin condition currently shown, including claimed skin cancer, indicate whether it is at least as likely as not (50 percent probability or more) the current skin condition had its onset in service, was incurred in or aggravated by a disease or injury in service or is otherwise related thereto.  

(c) Is any currently shown skin condition at least as likely as not caused by in-service exposure to herbicides or Agent Orange.

A complete rationale for any opinions must be provided.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he or she relied upon in reaching his or her conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.  

3.  The AOJ should schedule the Veteran for a VA examination to determine the nature and extent of his peripheral neuropathy of the right upper extremity and the right and left lower extremities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to peripheral neuropathy of the right upper extremity and the right and left lower extremities.   The examiner must comment on and discuss the severity of the impairment of each specific nerve or nerve group involved for the Veteran's right upper extremity and each of his lower extremities.  A complete rationale for any opinion offered must be provided.  

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

5.  The Veteran must be provided a Statement of the Case (SOC) on the issues of entitlement to service connection for skin cancer.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

